10

17

12

13

74

16

16

7

18

19

20

21

22

23

24

25

26

a7

28

Case 2:19-cv-00856-GMN-DJA Document 81 Filed 08/29/19 Page 1of5

 

 

 

 

——FILED ——_ RECEIVED

———. ENTERED ___ SERVED ON
LATONIA SMITH COUNSEL/PARTIES OF RECORD
9748 CANYON LANDING AVE
LAS VEGAS, NV 89166
725-203-2455 AUG 29 2019
PLAINTIFF IN PROPER PERSON

CLERK US DISTRICT COURT
UNITED STATES DISTRICT COU by. DISTRICT OF NEVADA SepITY

 

 

 

DISTRICT OF NEVADA

LATONIA SMITH,

Piaintiff(s),
ys. CASE NO. 2:19-cv-00856-DJA
CAESARS ENTERTAINMENT
CORPORATION, a Delaware corporation;
PHWLV, LLC d/b/a PLANET HOLLYWOOD
RESORT AND CASINO, a Nevada limited
liability company; SHANNON PIERCE;
ETHAN THOMAS,

Defendant(s).

 

 

 

 

REPLY TO DEFENDANT SHANNON PIERCE’S OPPOSITION TO PLAINTIFF'S
MOTION FOR SANCTIONS; MOTION TO STRIKE IRRELEVANT ARGUMENTS AND
EVIDENCE AND/OR SEAL THEM

Plaintiff moves to strike Exhibits A-D as they have nothing to do with Plaintiffs
Motion for Sanctions, which is based on defense’s May 28, 2019 filing of Plaintiff's
medical records in Federal Court. Defense is onty attempting to inappropriately pack the
record with one-sided evidence by attaching it onto motions that have nething to do with
the exhibits he attaches. Defense's baseless assertion that the Plaintiff filed her medical
records publicly herself is equally vexatious and malicious, and Plaintiff requests that

the court strike his baseless assertion and any references to this assertion from the

 

 
10

11

T2

13

14

16

16

Wv

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:19-cv-00856-GMN-DJA Document 81 Filed 08/29/19 Page 2 of 5

record, The court may grant a motion to strike where it injects irrelevant or immaterial!
evidence/arguments into any pleading. Defense’s attitude also highlights why sanctions
are warranted in this case. Mr. Alex Fugazzi (being vexatious as he has been from the
start of this litigation) attaches a few pages from a deposition where a lying, unethical
being and the ieader of his firm (both of whom are actively avoiding service) purports
Statements that are outright falsities. As relayed by Mrs. Peruzar, su bjects were
deposed because they were actively engaged in attorney misconduct (due to Mormon
reiationships which reigned superior). The very fact that each statement this being gives
begins with “believes” is not surprising, as he would have been perjuring himself
otherwise. Ms. Smith has never had any such conversations with this being and has
never conversated with any attorneys concerning Mrs. Peruzar or Mrs. Peruzar’s case
for any reasons. Ms. Pierce’s affidavit doesn't fall too far from the tree and it is as
believable as the U.S. debt being $0. Nevertheless, since the attached evidence and
related arguments have nothing to do with the motion for sanctions before the court,
Plaintiff will not address it further. The challenged statements and evidence are
irrelevant, and improper, and should be stricken. In the alternative, however, they
should at minimum be sealed to further protect Ms. Smith who has been continually
maligned by those working with defendants spewing malicious accusations that are
Speculative and not based in any fact or reality.

Plaintiffs motion for sanctions actually deals with defense’s public filing of
Plaintiffs medical records on May 28, 2019. Defense filed Plaintiffs records publicly, on
purpose, even after knowing that such records were to remain confidential and under
seal since May 3, 2019, Nevada Rules Governing Sealing and Redacting Records
(3)(2) governed the confidentiality of these records and the records were further sealed
fully (Per Mrs. Peruzar the motion was fully granted, not granted in part as Mr. Fugazzi

misrepresents to this Court). Mr. Fugazzi's actions, publicly refiling the records (whether

 
10

11

12

13

14

16

16

Tf

18

19

20

21

22

23

24

25

26

ef

28

 

 

Case 2:19-cv-00856-GMN-DJA Document 81 Filed 08/29/19 Page 3 of 5

directly or indirectly) containing Plaintiffs personal information and then further
asserting that the court take judicial notice of such records amongst other contentious
documents, were done with actual malice. Fugazzi then filed the records again as a part
of his frivolous emergency motion in an attempt to support his new, desperate, and
erroneous argument that Ms. Smith is crazy and should not be allowed to depose his
clients. His actions clearly show a blatant disregard for the rules, a lack of ethical
behavior, attorney misconduct, and the fact that he is deeply (and unhealtthily)
emotionally involved and unhinged in this action. This court has the inherent power to
sanction Mr. Fugazzi and his firm for their unethical and vexatious actions, and such
sanctions are warranted in this case to quell Mr. Fugazzi's unhinged behavior (including
up to removing Mr. Fugazzi from this case).

Pierce and her firm were also admonished by the Nevada Courts for irrelevantly
filing Plaintiffs medical records in the public domain on purpose and with malicious
intent, so Mr. Fugazzi was also under fair notice and still presented a pleading, in bad
faith, containing the records for the improper purpose to harass Ms. Smith (rule 11).
What is evident is that Mr. Fugazzi did not deny that he knew the records were
confidential and under seal when he filed them publicly and continued to use the
records in filings, and defense refused to address his actions that are at issue in
Plaintiff's motion for terminating sanctions. In fact, defense’s own opposition (further
precluding irrelevant exhibits and arguments) illustrates why sanctions are warranted.
Defense is intricately involved with his client and was aware that he could not file/use
Plaintiffs medical records. Even after filing the records, instead of correcting the
actions, defense filed the records again and the surrounding purposes for which
defense filed the records again clearly show that defense’s only intention is to

inappropriately harass Ms. Smith; there is no doubt.

 
10

11

12

13

14

15

16

7?

18

19

20

21

22

23

24

25

26

af

28

 

 

Case 2:19-cv-00856-GMN-DJA Document 81 Filed 08/29/19 Page 4 of 5

For the foregoing reasons, and specifically Mr. Fugazzi’s non-denial of the
wrongdoing and the clear fact that defense did commit the wrongdoing, Ms. Smith
requests that this Court use its inherent power to grant appropriate sanctions against
Mr. Fugazzi (including up to removing Mr. Fugazzi from this case).

Dated this 29th day of August 2019

is/ Latonia Smith FA
LATONIA SMITH

9748 CANYON LANDIN
AVE.

LAS VEGAS, NV 89146

 
Case 2:19-cv-00856-GMN-DJA Document 81 Filed 08/29/19 Page 5 of 5

CERTIFICATE OF SERVICE
| certify that | am serving a true and correct copy of the attached REPLY TO OPPOSITION FOR SANCTIONS on the
parties set forth below by:
placing an original or true copy thereof in a sealed envelope with the correct prepaid postage affixed for
colfection and mailing in the United States Mail. at Las Vegas, Nevada.

x Certified Mail, Return Receipt Requested of the document(s) listed above to the person(s) at the address(es)

10

1

12

13

i4

15

16

1?

18

19

20

21

22

23

24

26

26

2f

28

 

 

sat forth below

E-service

Personal delivery through a process server of the document(s) listed above to the person(s) at the address(es}

set forth below
Riley Clayton
HALL JAFFE & CLAYTON, LLP
7425 Peak Drive
Las Vegas, NV 99128
702-316-4111
rclayton @jawhjc.com
Alex Fugazzi and Michae! Paretti
SNELL AND WILMER
3883 Howard Hughes Parkway Suite 1100
Las Vegas, NV 89169
702-734-5200
afugazzi@swlaw.com

moaretti@swiaw.com

Dated this 28th day of August 2019

 

Plaintiff, In Proper Person

 
